Title: From George Washington to Abraham Skinner, 14 April 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters New Windsor 14. April 1781.
                        
                        Some instructions just recd from Congress make it improper to carry those given to you a few days ago into
                            execution. You will therefore forbear entering into any negotiation with Mr Loring on the subject of exchanges, untill you
                            hear further from me, which shall be in a day or two. I am &c.
                    